EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 14-16.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.

Election/Restrictions
Claims 1-2 and 5-10 are allowable. The restriction requirement between Groups of inventions I and II, as set forth in the Office action mailed on 09 July 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09 July 2020 is partially withdrawn.  Claims 11-13, directed to the process of invention II are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 14-16, directed 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 14-16 directed to an invention non-elected without traverse.  Accordingly, claims 14-16 have been cancelled.

Status of Claims
Claims 1-2, and 5-13 are presently under consideration. Claims 3-4 are cancelled by applicant’s amendments to the claims and claims 14-16 are cancelled as being directed to an invention non-elected without traverse.
Applicant’s amendments to the claims filed with the response dated 14 May 2021 have overcome the indefiniteness rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and the prior art rejection of claims 1-2, 5-8 and 10 of record. These rejections are therefore withdrawn.

Allowable Subject Matter
Claims 1-2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record of Wang et al (US 2008/0223446), Nakayama et al (WO 2010/016186 see equivalent English translation US 2011/0192457) and Hamada (JP 2009-099781) do not explicitly disclose the claim 1 limitation “wherein the lead-tellurium-lithium-oxide comprises 45-50wt% PbO, 50-55wt% TeO2 and 0.3-1 wt% Li2O”.
These limitations are not taught or made obvious by the prior art of record, as Wang does not teach any amount of TeO2, and Nakayama teaches the composition comprises at most 10 wt% TeO2 (Nakayama, [0017], [0023], [0027] and Table 2) and further indicates in paragraph [0053] that adding the alkaline earth metal compound (TeO2) above this limit would mean excessive sintering of the electro-conductive particles could not be controlled resulting in higher electrical resistance and lower Fill factor values in the solar cell. As such one having ordinary skill in the art would not have found motivation to provide more than 10 wt% TeO2 in the paste composition in view of Nakayama for fear of deteriorating the solar cell performance. The prior art of Hamada appears to teach an electrode paste for forming a solar cell electrode containing a lead-tellurium oxide glass frit that has at most 25 wt% TeO2 and requires at least 68 wt% PbO outside applicant’s claimed range of PbO.
2 and PbO that are outside the claimed ranges of the prior art of record.
The prior art of Friesen et al (US 4,945,071) is also newly cited as is are directed to thick-film paste compositions of an electrically conductive metal with a lead-tellurium-oxide frits of 35-70wt% TeO2 and 2-30wt% PbO and thus teaches the amount of PbO is outside the claimed range of 45-50wt%. Further, Friesen discourages the inclusion of alkali metals in the glass frit system as being detrimental to the semiconductor device the thick-film paste composition is attached to (C1/L25-32) and thus one of ordinary skill in the art at the time of the invention would not have been motivated to include Li2O in the lead-tellurium-oxide frit of Friesen.
Therefore, none of the prior art of record alone or in combination teach, disclose or make obvious to one of ordinary skill in the art at the time of the invention, all the limitations of claims 1-2 and 5-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726